

113 HRES 445 IH: Urging the P5+1 to only accept a final nuclear agreement with Iran that definitively prevents Iran from acquiring a nuclear weapons capability, ceases Iran’s construction of advanced missiles and warheads, suspends Iran’s support for terrorist organizations, and reduces human rights violations within Iran.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 445IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Roskam (for himself, Mr. McCaul, Mr. Gene Green of Texas, and Mr. Lipinski) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONUrging the P5+1 to only accept a final nuclear agreement with Iran that definitively prevents Iran from acquiring a nuclear weapons capability, ceases Iran’s construction of advanced missiles and warheads, suspends Iran’s support for terrorist organizations, and reduces human rights violations within Iran.Whereas a nuclear-capable Iran threatens United States national security and global stability;Whereas since at least the late 1980s, Iran has engaged in a sustained and well-documented pattern of illicit and deceptive activities to acquire a nuclear weapons capability;Whereas United States policy is to prevent Iran from acquiring a nuclear weapons capability;Whereas in November 2013, the P5+1 and Iran announced an interim nuclear agreement and the intent to reach a final comprehensive agreement over Iran’s nuclear program;Whereas the United Nations Security Council has adopted multiple resolutions since 2006 demanding of Iran its full and sustained suspension of all uranium enrichment-related and reprocessing activities and its full cooperation with the International Atomic Energy Agency (IAEA) on all outstanding issues related to its nuclear activities, particularly those concerning the possible military dimensions of its nuclear programs;Whereas Secretary of State John Kerry has publicly stated that the United States does not recognize Iran’s self-proclaimed right to enrich uranium;Whereas the United Nations Security Council has adopted multiple resolutions demanding of Iran its full and sustained suspension of heavy-water production efforts, including the heavy-water reactor at Arak;Whereas Iran routinely denies international inspectors access to suspected nuclear and weapons-testing facilities in violation of international agreements, including the Parchin military complex;Whereas Iran is developing an arsenal of advanced long-range ballistic missiles, including some already capable of reaching India, North Africa, western China, and parts of eastern Europe, and is expected to be able to flight-test an intercontinental ballistic missile (ICBM) capable of reaching the United States by 2015;Whereas, on June 9, 2010, the United Nations Security Council adopted Resolution 1929, which states that Iran shall not undertake any activity related to ballistic missiles capable of delivering nuclear weapons.;Whereas the United States Department of State has designated Iran as a state sponsor of terrorism since 1984 and has characterized Iran as the most active state sponsor of terrorism in the world;Whereas Iran is a world leader in human rights violations, including the persecution of religious minorities and imprisonment of United States citizens; andWhereas economic sanctions have brought Iran’s economy to the brink of collapse, forcing the Government of Iran to enter serious negotiations over Iran’s nuclear program: Now, therefore, be itThat the House of Representatives—(1)reaffirms its commitment to prevent Iran from acquiring a nuclear weapons capability, which threatens United States national security and global stability;(2)declares that Iran should completely dismantle all enrichment facilities and cease all centrifuge production;(3)declares that Iran should completely dismantle its heavy-water plutonium reactor at Arak and cease all heavy-water production efforts;(4)declares that Iran should allow constant, intrusive inspections and monitoring of all nuclear and weapons-testing facilities and fully implement the Additional Protocol to the nuclear Non-Proliferation Treaty (NPT);(5)declares that Iran should cease the development, production, and testing of long-range ballistic missiles;(6)declares that Iran should cease and dismantle the development of a nuclear warhead and cease other weaponization efforts;(7)declares that Iran should suspend its support for terrorist organizations including Hamas and Hezbollah, as well as the Assad regime in Syria;(8)declares that Iran should take dramatic steps to significantly reduce human rights violations, including the persecution of religious minorities and unjust imprisonment of innocent United States citizens; and(9)reaffirms the need for additional economic sanctions against Iran should it fail to meet the negotiated terms of the interim agreement within six months of implementing the deal.